Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
The following office action in response to the Applicant’s amendments filed on 6/8/2022.
Claims 1, 3, 8, 9 and 12 are currently amended.
Claims 2, 5-7, 10, 11 and 13 were previously presented.
Claims 14-19 were previously withdrawn.
Therefore, claims 1-13 are pending and addressed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are directed to a method, a system which is a process, machine, manufacturer or composition of matter and thus a statutory category of invention (Step 1: YES).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “…determining, based on the detected user input, an online activity of a user…; receiving…input indicating an approval for using the unique virtual account number; in response to the received input, generating the unique virtual account number associated with the account of the user and bound with a merchant …; displaying…the generated unique virtual account number;…receiving a transaction authorization request associated with a transacting merchant, the authorization request comprising the unique virtual account number; determining the merchant bound with the received unique virtual account number by retrieving the generated unique virtual account number; …determining a mismatch between the transacting merchant and the merchant bound with the retrieved unique virtual account number; and displaying…a notification of the detected event”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of fundamental economic principles or practices (including mitigating risk; determining and detecting data breach/risk for the merchant based on the received user input, the generated the unique virtual account number associated with the account of the user and bound with a merchant, the transaction authorization request, detected information and determined mismatched information of the transacting merchant) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of fundamental economic principles or practices but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a graphical user interface, a user device, a display, a website, a user interface, one database, an associative array architecture, a communication interface and a computing device to perform all the steps of the claim.  The graphical user interface, the user device, the display, the website, the user interface, the one database, the associative array architecture, the communication interface and the computing device are recited at a high-level of generality to perform the functions of “detecting…a user input interacting…; determining… an online activity of a user…; detecting…that the user is in a process of purchasing…; in response to the detection, causing a display … to present a prompt requesting an approval for using a unique virtual account number…; receiving …input indicating an approval; in response to the received input, generating…the unique virtual account number; displaying… the generated unique virtual account number; storing …the unique virtual account number bound with the merchant…; receiving… a transaction authorization request associated with a transacting merchant…; determining…the merchant bound with the received unique virtual account number by retrieving…the generated unique virtual account number…; detecting… an event by determining…a mismatch between the transacting merchant and the merchant bound …; displaying… a notification of the detected event”; and maintaining… real-time communication with the merchant bound…to allow the merchant bound … to monitor activity regarding future transaction authorization requests...”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application the claim perform the functions of “detecting…a user input interacting…; determining… an online activity of a user…; detecting…that the user is in a process of purchasing…; in response to the detection, causing a display … to present a prompt requesting an approval for using a unique virtual account number…; receiving …input indicating an approval; in response to the received input, generating…the unique virtual account number; displaying… the generated unique virtual account number; storing …the unique virtual account number bound with the merchant…; receiving… a transaction authorization request associated with a transacting merchant…; determining…the merchant bound with the received unique virtual account number by retrieving…the generated unique virtual account number…; detecting… an event by determining…a mismatch between the transacting merchant and the merchant bound …; displaying… a notification of the detected event”; and maintaining… real-time communication with the merchant bound…to allow the merchant bound … to monitor activity regarding future transaction authorization requests...”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
The claim perform the functions of “detecting…a user input interacting…; determining… an online activity of a user…; detecting…that the user is in a process of purchasing…; in response to the detection, causing a display … to present a prompt requesting an approval for using a unique virtual account number…; receiving …input indicating an approval; in response to the received input, generating…the unique virtual account number; displaying… the generated unique virtual account number; storing …the unique virtual account number bound with the merchant…; receiving… a transaction authorization request associated with a transacting merchant…; determining…the merchant bound with the received unique virtual account number by retrieving…the generated unique virtual account number…; detecting… an event by determining…a mismatch between the transacting merchant and the merchant bound …; displaying… a notification of the detected event”; and maintaining… real-time communication with the merchant bound…to allow the merchant bound … to monitor activity regarding future transaction authorization requests...”, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
As for dependent claims 2-8, these claims recite limitations that further define the abstract idea noted in claim 1.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “generating a plurality of unique virtual account numbers, each unique virtual account number being associated with an account and bound with a respective merchant, wherein the plurality of unique virtual account numbers comprise a first unique virtual account number bound with a first merchant; …generating the first unique virtual account number …determining, based on the detected user input, an online activity of a user…; receiving…input indicating an approval for using the first unique virtual account number; in response to receiving the input, generating the first unique virtual account number; receiving a plurality of transaction authorization requests from a plurality of merchants, wherein each transaction authorization request indicates a transacting merchant and comprises a unique virtual account number; for each transaction authorization request in the plurality of transaction authorization requests, retrieving a respective unique virtual account number; (i) determine the first merchant bound with a particular one of the respective retrieved unique virtual account numbers, the particular retrieved unique virtual account number being previously bound to the first merchant and reusable only for the first merchant to which it is bound; and (ii) compare the merchant bound with the particular retrieved unique virtual account number and the transacting merchant; based on the comparison, detecting an event associated with the first bound merchant; and displaying … a notification of the detect event”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of fundamental economic principles or practices (including mitigating risk; determining and detecting data breach/risk for the merchant based on the received user input, the generated the unique virtual account numbers associated with the account of the user and bound with the merchant, the transaction authorization requests, detected information and compare the bound merchant with the transacting merchant) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of fundamental economic principles or practices but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a graphical user interface, a user device, a user interface, a website, one database, an associative array architecture, a communication interface and a computer device to perform all the steps of the claim.  The graphical user interface, the user device, the user interface, the website, the one database, the associative array architecture, the communication interface and the computer device are recited at a high-level of generality to perform the functions of “generating…a plurality of unique virtual account numbers…; generating…the first unique virtual account number by: detecting…a user input interacting …; determining… an online activity of a user…; detecting… that the user is in a process of purchasing an item …; …causing… a display…to present… a prompt requesting an approval…; receiving…input indicating an approval for using the first unique virtual account number; … generating… the first unique virtual account number; storing …each unique virtual account number bound with a respective merchant; receiving…a plurality of transaction authorization requests from a plurality of merchants…; for each transaction authorization request in the plurality of transaction authorization requests, retrieving…a respective unique virtual account number…to: (i) determine…the first merchant bound with a particular one of the respective retrieved unique virtual account numbers…; and (ii) compare …the merchant bound with the particular retrieved unique virtual account number and the transacting merchant; …detecting…an event associated with the first bound merchant; and displaying …a notification of the detected event”, and maintaining… real-time communication with the merchant bound…to allow the merchant bound … to monitor activity regarding future transaction authorization requests...”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application the claim perform the functions of “generating…a plurality of unique virtual account numbers…; generating…the first unique virtual account number by: detecting…a user input interacting …; determining… an online activity of a user…; detecting… that the user is in a process of purchasing an item …; …causing… a display…to present… a prompt requesting an approval…; receiving…input indicating an approval for using the first unique virtual account number; … generating… the first unique virtual account number; storing …each unique virtual account number bound with a respective merchant; receiving…a plurality of transaction authorization requests from a plurality of merchants…; for each transaction authorization request in the plurality of transaction authorization requests, retrieving…a respective unique virtual account number…to: (i) determine…the first merchant bound with a particular one of the respective retrieved unique virtual account numbers…; and (ii) compare …the merchant bound with the particular retrieved unique virtual account number and the transacting merchant; …detecting…an event associated with the first bound merchant; and displaying …a notification of the detected event”, and maintaining… real-time communication with the merchant bound…to allow the merchant bound … to monitor activity regarding future transaction authorization requests...” above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The claim perform the functions of “generating…a plurality of unique virtual account numbers…; generating…the first unique virtual account number by: detecting…a user input interacting …; determining… an online activity of a user…; detecting… that the user is in a process of purchasing an item …; …causing… a display…to present… a prompt requesting an approval…; receiving…input indicating an approval for using the first unique virtual account number; … generating… the first unique virtual account number; storing …each unique virtual account number bound with a respective merchant; receiving…a plurality of transaction authorization requests from a plurality of merchants…; for each transaction authorization request in the plurality of transaction authorization requests, retrieving…a respective unique virtual account number…to: (i) determine…the first merchant bound with a particular one of the respective retrieved unique virtual account numbers…; and (ii) compare …the merchant bound with the particular retrieved unique virtual account number and the transacting merchant; …detecting…an event associated with the first bound merchant; and displaying …a notification of the detected event”, and maintaining… real-time communication with the merchant bound…to allow the merchant bound … to monitor activity regarding future transaction authorization requests...” which when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
As for dependent claims 10-13, these claims recite limitations that further define the abstract idea noted in claim 9.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Response to Arguments
Previous Claim rejections – 35 USC § 101
The updated rejections of claims 1-13 have been provided in the light of Applicant’s amendments.
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive.
Argument 1: Applicant argued that: “…The claims do not recite an abstract idea under Step 2A - Prong One…” (Please see the remarks on pages 13-15).
Answer 1: The Examiner respectfully disagrees.
Claim 1 recites the limitations of “…determining, based on the detected user input, an online activity of a user…; receiving…input indicating an approval for using the unique virtual account number; in response to the received input, generating the unique virtual account number associated with the account of the user and bound with a merchant …; displaying…the generated unique virtual account number;…receiving a transaction authorization request associated with a transacting merchant, the authorization request comprising the unique virtual account number; determining the merchant bound with the received unique virtual account number by retrieving the generated unique virtual account number; …determining a mismatch between the transacting merchant and the merchant bound with the retrieved unique virtual account number; and displaying…a notification of the detected event”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of fundamental economic principles or practices (including mitigating risk; determining and detecting data breach/risk for the merchant based on the received user input, the generated the unique virtual account number associated with the account of the user and bound with a merchant, the transaction authorization request, detected information and determined mismatched information of the transacting merchant) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of fundamental economic principles or practices but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Please see 2019 PEG, Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices Reg. at 52-54).
In addition, The 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices (page 52-54)) stated that: “…For abstract ideas, Prong One represents a change as compared to prior guidance. To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application…”.
Thus, According to The 2019 Revised Patent Subject Matter Eligibility Guidance, Examiner (a) Identify the specific limitation(s) “…determining, based on the detected user input, an online activity of a user…; receiving…input indicating an approval for using the unique virtual account number; in response to the received input, generating the unique virtual account number associated with the account of the user and bound with a merchant …; displaying…the generated unique virtual account number;…receiving a transaction authorization request associated with a transacting merchant, the authorization request comprising the unique virtual account number; determining the merchant bound with the received unique virtual account number by retrieving the generated unique virtual account number; …determining a mismatch between the transacting merchant and the merchant bound with the retrieved unique virtual account number; and displaying…a notification of the detected event” in the Applicant’s claim under examination (individually or in combination) that the examiner believes recites an abstract idea ; and (b) determine whether the identified limitation(s) “…determining, based on the detected user input, an online activity of a user…; receiving…input indicating an approval for using the unique virtual account number; in response to the received input, generating the unique virtual account number associated with the account of the user and bound with a merchant …; displaying…the generated unique virtual account number;…receiving a transaction authorization request associated with a transacting merchant, the authorization request comprising the unique virtual account number; determining the merchant bound with the received unique virtual account number by retrieving the generated unique virtual account number; …determining a mismatch between the transacting merchant and the merchant bound with the retrieved unique virtual account number; and displaying…a notification of the detected event” falls within the subject matter groupings of abstract ideas enumerated of “Certain Methods Of Organizing Human Activity: fundamental economic principles or practices (including mitigating risk; determining and detecting data breach/risk for the merchant based on the received user input, the generated the unique virtual account number associated with the account of the user and bound with a merchant, the transaction authorization request, detected information and determined mismatched information of the transacting merchant) in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.  Therefore, the Applicant’ claim recites an abstract idea under Prong One. (Alice, 573 U.S. at 219–20 (concluding that use of a third party to mediate settlement risk is a ‘‘fundamental economic practice’’ and thus an abstract idea); id. (describing the concept of risk hedging identified as an abstract idea in Bilski as ‘‘a method of organizing human activity’’); Bilski, 561 U.S. at 611–612 (concluding that hedging is a ‘‘fundamental economic practice’’ and therefore an abstract idea).
Furthermore, the claim includes the additional elements of a graphical user interface, a user device, a display, a website, a user interface, one database, an associative array architecture, a communication interface and a computing device to perform all the steps of the claim.  The graphical user interface, the user device, the display, the website, the user interface, the one database, the associative array architecture, the communication interface and the computing device are recited at a high-level of generality to perform the functions of “detecting…a user input interacting…; determining… an online activity of a user…; detecting…that the user is in a process of purchasing…; in response to the detection, causing a display … to present a prompt requesting an approval for using a unique virtual account number…; receiving …input indicating an approval; in response to the received input, generating…the unique virtual account number; displaying… the generated unique virtual account number; storing …the unique virtual account number bound with the merchant…; receiving… a transaction authorization request associated with a transacting merchant…; determining…the merchant bound with the received unique virtual account number by retrieving…the generated unique virtual account number…; detecting… an event by determining…a mismatch between the transacting merchant and the merchant bound …; displaying… a notification of the detected event”; and maintaining… real-time communication with the merchant bound…to allow the merchant bound … to monitor activity regarding future transaction authorization requests...”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  Thus, the claims do recite an abstract idea under Step 2A - Prong One and Applicant’s arguments are not persuasive.  
Argument 2: Applicant argued that: “…Applicant notes that the October 2019 Update mentions mitigating risk with relation to fundamental economic principles or practices, such as hedging and insurance, October 2019 Update at 5, but not any type of detection of a potential security breach, as claim 1 recites…” (Please see the remarks on pages 15-16).
Answer 2: The Examiner respectfully disagrees.
The “July 2015 Update: Interim Eligibility Guidance Quick Reference Sheet” Guidelines on page 1 states that: “…Identifying Abstract Ideas In Step 2A. Section III of the July 2015 Update, and the following graphic on page 2, provide further information on identifying abstract ideas. This information associate concepts held to be abstract ideas in Supreme Court and Federal Circuit eligibility decisions with judicial descriptors (e.g., “certain methods of organizing human activities”) based on common characteristics. This information is meant to guide examiners and ensure that a claimed concept is not identified as an abstract idea unless it is similar to at least one concept that the courts have identified as an abstract idea…”  Thus, this does not mean that the exact same invention must be found verbatim in a court decision, but rather outlines that it is similar to at least one concept to those that the courts have identified as an abstract idea.  Thus, “detection of a potential security breach” in Applicant’s claim rather outlines that it is similar to at least one concept to those that the courts have identified as an abstract idea “detection/mitigating risk/breach”. 
In addition, the claims include more words than the phrase the Office used to articulate the abstract idea.  The Office articulates the abstract idea at a higher level of abstraction.  See in Cf Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  Thus, Applicant’s arguments are not persuasive.
	Argument 3: Applicant argued that: “…The claims recite a practical application under Step 2A - Prong Two and the claims, as a whole, recite “significantly more” under Step 2B…” (Please see the remarks on pages 16-20).
	Answer 3: The Examiner respectfully disagrees.
	Claim 1 perform the functions of “detecting…a user input interacting…; determining… an online activity of a user…; detecting…that the user is in a process of purchasing…; in response to the detection, causing a display … to present a prompt requesting an approval for using a unique virtual account number…; receiving …input indicating an approval; in response to the received input, generating…the unique virtual account number; displaying… the generated unique virtual account number; storing …the unique virtual account number bound with the merchant…; receiving… a transaction authorization request associated with a transacting merchant…; determining…the merchant bound with the received unique virtual account number by retrieving…the generated unique virtual account number…; detecting… an event by determining…a mismatch between the transacting merchant and the merchant bound …; displaying… a notification of the detected event”; and maintaining… real-time communication with the merchant bound…to allow the merchant bound … to monitor activity regarding future transaction authorization requests...”, such that they amount to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept.  In addition, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
	How would the claim improve existing technology in the field of fraud detection, alerting, and monitoring and provide an improvement in computer functionality by just perform the functions of “in response to the received input, generating the unique virtual
account number …; storing… the unique virtual account number bound with the merchant, the associative array architecture including multiple unique virtual account numbers bound with different respective merchants; receiving a new transaction authorization request associated with a transacting merchant, the authorization request comprising the unique virtual account number; determining the merchant bound with the received unique virtual account number by retrieving the generated unique virtual account number from the associative array architecture; detecting an event by determining a mismatch between the transacting merchant and the merchant bound with the retrieved unique virtual account number; displaying… a notification of the detected event; and maintaining…real-time communication
with the merchant bound with the retrieved unique virtual account number to allow the merchant bound with the retrieved unique virtual account number to monitor activity regarding future transaction authorization requests associated with the merchant bound with the retrieved unique virtual account number (Please see the remarks on pages 16-18)? How would the claim perform the function “maintaining… real-time communication with the merchant bound…to allow …to monitor…” that improve existing technology and provide an improvement in computer functionality?  The function of “maintaining…real-time communication with the merchant bound … to allow the merchant bound…to monitor activity the future transaction…”, which when viewed either individually, or view the claim as a whole, these limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)) (Please see the remarks on pages 16-18).
	Furthermore, Does the claim perform the function of “maintaining…real-time communication with the merchant bound…by “receive from the web browser of a computer user a signal indicating activation of one of the links displayed by one of a first website; identify as the source page the one of the first website on which the link has been activated; in response to the first website on which the link has been activated, automatically generate and providing, via a communication channel, a second website to the merchant bound…(Please see the remarks on page 22 and claim 19 in DDR Holding)?  These are examples of improvements in technology.
	Argument 4: Applicant argued that: “…amended claim 3 recites the further element of “locking the unique virtual account number on a communication interface associated with a customer bound with the unique virtual account number such that the customer is no longer enabled to select the unique virtual account number from a list of previously generated virtual account numbers.” This element recites yet another improvement to the technology of detecting an event based on a mismatch of data based on a virtual account number, the further improvement also resulting in a practical application of disabling the virtual account number upon detection of a mismatch. The “locking” feature results in a reconfiguration of the user display which removes access to a previously available and usable virtual account number such
that the “customer is no longer enabled to select the unique virtual account number from
a list of previously generated virtual account numbers.” (Please see the remarks on pages 20-21).
	Answer 4: The Examiner respectfully disagrees.
	The feature “locking” the unique virtual account number improves and results at an account transaction level.  How the customer is no longer enabled to select the unique virtual account number from a list of previously generated virtual account numbers?  Does the feature “locking” the unique virtual account number by “removing” the token from the website? Or Does the feature “locking” the unique virtual account number by “changing” the unique virtual account number to a different format of invalid number to remove access to a previously available and usable virtual account number such that the “customer is no longer enabled to select the unique virtual account number from a list of previously generated virtual account numbers”?  
	Thus, “locking the unique virtual account number on a communication interface associated with a customer bound with the unique virtual account number such that the customer is no longer enabled to select the unique virtual account number from a list of previously generated virtual account numbers” do not amount another improvement to the technology.
  For the above reasons, it is believed that Appellant's arguments have been fully considered but they are not persuasive and the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Ben Sigmond can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIEN C NGUYEN/            Primary Examiner, Art Unit 3694